Citation Nr: 0115083	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  00-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional compensation benefits for a 
dependent, a spouse.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to February 
1975.  

In January 1997, the regional office (RO) increased the 
veteran's rating for his various service-connected 
disabilities, so that he was entitled to a combined rating of 
50 percent for such disabilities, effective January 11, 1996.  
In February 1997, the RO informed the veteran that he could 
receive additional compensation benefits for dependents.  In 
June 1997, the veteran submitted a declaration of status of 
dependents form, applying for additional compensation 
benefits for a dependent, his wife, [redacted].  

This appeal arises from RO determinations that the veteran is 
not entitled to additional compensation for a dependent, his 
wife.  

The veteran testified at a hearing before the Board in 
October 2000 by way of video conferencing while the veteran 
was at the Muskogee, Oklahoma, RO.  


FINDINGS OF FACT

1.  In a rating in January 1997, the veteran's combined 
evaluation for his various service-connected disabilities was 
increased from 20 percent to 50 percent, effective January 
11, 1996. 

2.  His combined evaluation for his service-connected 
disabilities was increased to 60 percent, effective from June 
21, 1997, 70 percent, effective from July 23, 1997, and he 
was found entitled to a total rating by reason of individual 
unemployability due to service-connected disabilities, 
effective from July 23, 1997.  

3.  Claims for compensation were received in 1975 and 1979, 
on the 1979 claim the veteran reported that he had married 
[redacted] in September 1959, that they were divorced in 
September 1960, and that he had married [redacted] in September 
1967.  He reported that he had two children, [redacted], born in December 1968, and [redacted], born in November 1969, and he provided a 
marriage certificate for his marriage to [redacted].  

4.  On a declaration of status of dependents form, dated in 
June 1997, the veteran reported that he and [redacted] had 
divorced, the date was unknown, that he had married [redacted] in 
January 1993, and that [redacted]'s marriage to [redacted] had ended 
with his death in February 1980.  

5.  In 1997, the veteran provided a copy of a marriage 
certificate to [redacted] and a death certificate for [redacted].  He 
stated that the date and place of termination of the divorce 
was unknown, and that divorce papers for the termination of 
his marriage to [redacted] were unavailable, as he had attempted 
to contact family members, none of whom knew where or when 
[redacted] had divorced him.

6.  The veteran's declaration of his current marriage, the 
dissolution of his prior marriages, and the dissolution of 
[redacted]'s prior marriage are sufficient to show that he has a 
dependent, a spouse, to qualify for additional compensation 
benefits, effective from January 11, 1996.  


CONCLUSION OF LAW

The veteran meets the criteria for entitlement to additional 
compensation for a dependent, a spouse, effective from 
January 11, 1996.  38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. 
§§  3.1, 3.4, 3.50, 3.204, 3.205, 3.206 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Claims for compensation dated in February 1975 and March 1979 
were received.  On the 1979 claim the veteran reported that 
he had been married to [redacted] in September 1959, that they 
were divorced in September 1960, and that he married [redacted] 
in Tokyo, Japan, in September 1967.  He reported that he had 
two children, [redacted], born in December 1968, and [redacted], born 
in November 1969.  He provided a copy of a certificate of 
marriage to [redacted]. 

RO rating actions granted the veteran service connection for 
various disabilities, with combined evaluations of zero 
percent, effective February 22, 1975, 10 percent, effective 
February 1, 1979, and 20 percent, effective from November 21, 
1991.  

In January 1996, the veteran sought an increased rating for 
his service-connected disabilities.  In a rating in January 
1997, the RO increased the veteran's rating for one of his 
service-connected disabilities, providing a combined 
evaluation of 50 percent, effective from January 11, 1996.  

In February 1997, the RO informed the veteran of the increase 
in his rating for service-connected disabilities.  He was 
informed that he was being paid the compensation rate as a 
single veteran with no dependents, and he was informed that 
he should complete a declaration of status of dependents 
form, providing a copy of a marriage certificate to his 
present spouse, and copies of divorce decrees or death 
certificates showing the termination of past marriages for 
himself and his spouse.  

In June 1997, the veteran completed a declaration of status 
of dependents, indicating that he had been married to [redacted] 
in September 1967, that they were divorced, and that the date 
and place of termination of the divorce was unknown.  He 
reported that he was married to [redacted] in January 1993 in the 
state of Washington, that [redacted] had been married to [redacted] in 
December 1955, and that [redacted] had died in February 1980.  
The veteran reported that divorce papers showing the 
termination of his marriage to [redacted] were unavailable, and 
that he had contacted family members, none of whom knew when 
or where the divorce had taken place.  He stated that he did 
not know the details of the divorce, and that he had tried to 
find the divorce papers, without success.  He requested that 
the RO accept his statement about his divorce.  He provided a 
copy of a marriage certificate to [redacted] and a copy of an 
official form showing that [redacted] had died in February 1980.  

In August 1997, the RO indicated that action could not be 
taken on his claim for additional benefits for a dependent, 
and he was requested to provide divorce decrees showing the 
termination of his marriage to [redacted] and to [redacted].

Subsequently, the veteran's combined ratings for his service-
connected disabilities were increased to 60 percent, 
effective June 21, 1997, 70 percent, effective from July 23, 
1997, and a total rating by reason of individual 
unemployability because of service-connected disabilities, 
effective from July 23, 1997.

In May 1998, the veteran was informed that his claim for 
dependents had been denied, because he did not provide the 
information requested by the RO in its letter in August 1997 
in a timely manner and specifically, because he had not 
provided information showing all of [redacted]'s prior marriages, 
and documents showing the termination of all of [redacted]'s prior 
marriages. 

In June 1999, the veteran disagreed with the denial of his 
claim for additional compensation benefits for his spouse.  

In December 1999, the veteran submitted a copy of the 
declaration of status of dependents form he had provided in 
June 1997.  He reported that [redacted] had separated from him, 
taking their children.  He stated that she had remarried, and 
that his children informed him that their mother had obtained 
a divorce.  He stated that his children did not know where or 
when the divorce had occurred, and that he had contacted 
numerous states in an effort to find the divorce papers, 
without success.  He provided a statement from [redacted], his 
son, indicating that his mother and father were divorced, but 
that the time and place of the action were unknown to him.  

In February 2000, the veteran provided a copy of the divorce 
decree between him and [redacted], dated in November 1961.

At a hearing before the Board in October 2000, the veteran 
testified about the circumstances of his separation from 
[redacted].  He stated that he was working in California, and 
that his wife was living in the state of Washington when she 
asked him to leave their place of abode and their marriage.  
He then moved to the state of Oregon, and he stated that his 
children thereafter informed him that [redacted] had divorced 
him.  His children did not know the circumstances surrounding 
the divorce.  

II.  Analysis

Any veteran entitled to compensation at the rate not less 
than 30 percent shall be entitled to additional compensation 
for dependents, including a spouse and child.  38 U.S.C.A. 
§ 1115; 38 C.F.R. § 3.4.  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  Marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j).  

Except as provided, the Department of Veterans Affairs (VA) 
will accept for the purpose of determining entitlement to 
benefits under all laws administered by the VA, the written 
statement of the claimant as proof of marriage, dissolution 
of a marriage, birth of a child, or death of a dependent 
provided that the statement contains the date, month and year 
and place of the event and the full name and relationship of 
the other person to the claimant.  The VA shall require 
additional evidence indicated in 38 C.F.R. §§ 3.205-3.211 
where:  The claimant does not reside within the State, the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or there is a reasonable indication of 
fraud or misrepresentation.  38 C.F.R. § 3.204.

Marriage may be established by one of several types of 
evidence, including any secondary evidence which reasonably 
supports a belief by the VA that a valid marriage actually 
occurred.  In the absence of conflicting information, proof 
of marriage which meets such requirements together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by the record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or a protest by another party, proof of 
termination of a prior marriage will be shown by proof of 
death, or a certified copy of a certified abstract of the 
final decree of divorce.  38 C.F.R. § 3.205.

In this case, the veteran's claims for service connection in 
1975 and 1979 provided information that the veteran was 
married to [redacted] in 1959, that he was divorced from her in 
1960, and that he married [redacted] in September 1967.  He 
indicated that he had children with [redacted], and he provided a 
marriage certificate, showing his marriage to [redacted].  

In June 1997, the veteran provided a declaration of status of 
dependents form, stating that his marriage to [redacted] had been 
terminated by divorce, and that he had married [redacted] in 
January 1993.  He informed the RO that divorce papers showing 
his divorce to [redacted] were not available to him, and that he 
had made a diligent search for such divorce papers.  He 
provided a certificate of marriage showing his marriage to 
[redacted] in January 1993, and he indicated that [redacted] had been 
married to [redacted] in December 1955, with that marriage being 
terminated by [redacted]'s death in February 1980.  He provided a 
copy of an official record indicating [redacted]'s death in 
February 1980. 

Pertinent administrative guidelines, provided in M21-1, Part 
III, effective November 4, 1996, underline the pertinent 
regulatory provisions, especially 38 C.F.R. § 3.204, that the 
VA will accept the written statement of a claimant as to 
proof of marriage, and that documentary proof of dissolution 
of prior marriages is not routinely required.  The claimant's 
statements furnishing the information about his marriages and 
the termination of his marriages are adequate.  Further 
documentary evidence is required if the claimant does not 
reside within the State, the claimant's statement on its face 
raises a question of its validity, the statement conflicts 
with other evidence of record, or there was some indication 
of fraud or misrepresentation.

In this case, the early evidence from the veteran's claims in 
1975 and 1979 clearly show that the veteran was married to 
[redacted] for a brief period of time in 1959 and 1960.  He then 
married [redacted] in 1967, and he provided proof of such 
marriage.  In 1997, the veteran provided a declaration of 
status of dependents, indicating that his marriage to [redacted] 
had been terminated, that he had married [redacted] in January 
1993, that [redacted] had been married to [redacted] in December 1955, 
and that such marriage had been terminated by [redacted]'s death 
in February 1980.  The veteran provided a copy of his 
marriage certificate to [redacted] and an official record showing 
[redacted]'s death in February 1980.  

At that point, in June 1997, there was no further requirement 
that additional proof of marriage or dissolution of prior 
marriages be obtained according to pertinent regulations and 
administrative guidelines.  The record in 1975 and 1979 had 
included the veteran's statements indicating his marriage to 
[redacted], and the dissolution of this marriage.  These 
certified statements furnishing the information about his 
marriage to [redacted] and the termination of this marriage was 
adequate under pertinent guidelines and 38 C.F.R. § 3.204.  
No further information was really needed or required in 1997, 
as the claimant's statement on its face did not raise a 
question of its validity, the statement did not conflict with 
other evidence of record, and there was no indication of 
fraud or misrepresentation. 

On claims for compensation dated in February 1975 and March 
1979, the veteran reported that he married [redacted] in Tokyo, 
Japan, in September 1967.  He provided a copy of a 
certificate of marriage to [redacted].  In June 1997, the veteran 
completed a declaration of status of dependents form 
indicating that his marriage to [redacted] had been terminated by 
a divorce, and that the date and place of termination of the 
divorce was unknown.  The veteran reported that divorce 
papers showing the termination of his marriage to [redacted] were 
unavailable, and that he had contacted family members, none 
of whom knew when or where the divorce had taken place.  The 
veteran indicated that he had attempted to find [redacted] and 
evidence of his divorce, without success.  He requested that 
the RO accept his statement about his divorce.  He then 
indicated that he had married [redacted] in January 1993, that 
[redacted] had been married to [redacted] in December 1955, and that 
such marriage had been terminated by [redacted]'s death in 
February 1980.  The veteran provided a copy of his marriage 
certificate to [redacted] and an official record showing [redacted]'s 
death in February 1980.  

These statements, together with the other evidence of record, 
were sufficient to meet the criteria for the veteran to 
receive additional compensation benefits for a dependent, a 
spouse.

In essence, the veteran in his correspondence in 1997, and 
prior correspondence, had provided a statement indicating his 
marital history, including the date and names of the persons 
to whom he had been married, and the dates and termination of 
[redacted]'s prior marriages.  The only problem was his inability 
to provide information about his divorce from [redacted], which 
he attempted to explain.  To this date, he has been unable to 
provide actual proof of dissolution of his marriage to 
[redacted], because of circumstances beyond his control.  He has 
provided a statement from his child, and testified at a 
hearing, about the difficulty of providing the information 
about the dissolution of his marriage to [redacted].  However, in 
June 1997, the veteran did explain why he could not provide 
the exact information concerning the dissolution of his 
marriage to [redacted]. 

The evidence provided by the veteran in June 1997, as well as 
the previous information in the file, establishes that the 
veteran is married.  The veteran's statement concerning his 
marriage and divorce from [redacted] was acceptable, as such 
evidence had been provided in 1975 and 1979, without the need 
for further clarification.  The marriage to [redacted] was 
established by documentary evidence.  The marriage to [redacted], 
and the dissolution of a prior marriage was also documented 
without evidence of a conflict in the record or evidence of 
fraud or misrepresentation.  The veteran explained the 
absence of divorce papers for his marriage to [redacted].  The RO 
cannot obtain further information from the veteran about the 
dissolution of his marriage to [redacted], as proven by 
subsequent statements and events.  His statements should be 
accepted in the absence of conflicts with other evidence of 
record, as there is no indication that there is fraud or 
misrepresentation, or the claimant's statement on its face 
raises a question of its validity.  

Finally, for purposes of discussion, even if we could not 
accept the veteran's marriage to [redacted], as establishing a 
legal marriage as provided by pertinent laws and regulations, 
the veteran's lack of proof of dissolution of his marriage to 
[redacted] would indicate that he was still married to [redacted].  
Under such circumstances, the veteran would be considered 
married to [redacted] for the purpose of entitlement to 
additional compensation benefits for a dependent, a spouse.  
Certainly, the marriage to [redacted] meets all pertinent proof 
requirements.  Consequently, as previously indicated, the 
Board believes that the veteran's statements and the evidence 
submitted meets the criteria to show that he is married and 
that he is entitled to additional compensation benefits for a 
dependent, a spouse, effective from January 11, 1996. 

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which, in effect, amends 
the law relating to the duty to assist, and the need for 
notice to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded. The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.  In this case, the Board finds 
that the expanded duty to assist the veteran has been met, in 
view of the various correspondence between the veteran and 
the VA, the hearing provided to the veteran, and the grant of 
the benefit being sought.  

ORDER

Entitlement to additional compensation benefits for a 
dependent, a spouse, is established.  The benefit sought on 
appeal is granted, subject to the controlling regulations for 
the award of monetary benefits.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

